Opinion of the Court
RoseRT E. Quinn, Chief Judge:
A special court-martial found the accused guilty of three offenses alleged as violations of Article 134 of the Uniform Code of Military Justice, 10 USC § 934. Arguing for a maximum sentence, trial counsel contended that by directing trial by special court-martial the convening authority had already “reduced” the accused’s punishment “to roughly one-thirtieth of its initial possibility.” This was error. United States v Carpenter, 11 USCMA 418, 29 CMR 234. Trial counsel also set out the maximum penalty authorized by the Table of Maximum Punishments, which substantially exceeded the punishment power of a special court-martial. This too was error. United States v Green, 11 USCMA 478, 29 CMR 294. While it is arguable that under the circumstances of the case the accused was not prejudiced by the improper argument of trial counsel, the accused is entitled to the benefit of the doubt. Accordingly, we set aside the sentence and return the record of trial to The Judge Advocate General of the Navy for submission to the board of review for reconsideration of the sentence in the light of this opinion.
Judge FERGUSON concurs.